Citation Nr: 1124119	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO. 10-00 291A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from September 21, 2007, to August 31, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.



This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2008 the RO granted entitlement to service connection for PTSD and assigned an initial rating of 30 percent, effective from September 21, 2007. The Veteran appealed for a higher initial rating. In October 2009 the RO granted a 100 percent rating for PTSD, effective from September 1, 2009. The Veteran has continued his appeal for an initial rating in excess of 30 percent for the period from September 21, 2007, to August 31, 2009.

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period from September 21, 2007, to August 31, 2009, is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.




REMAND

The medical evidence of record indicates that that the Veteran is unable to secure or maintain a substantially gainful occupation due to service-connected PTSD. At page six of a September 2009 VA examination report it is indicated that the Veteran is in receipt of Social Security (SSA) Administration Supplemental Security Income (SSI), a benefit based in part on a finding of total disability. A letter from the SSA to the Veteran associated with the claims file corroborates this fact insofar as it states that a portion of the Veteran's SSA benefits are being allocated for child support. The RO/AMC must seek to obtain the relevant records of the SSA in connection with adjudication of the Veteran's appeal. See 38 U.S.C.A. § 5103A(a)-(c). Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

The RO/AMC must also ensure that all relevant records of VA and private treatment are sought. See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the RO/AMC must seek a retrospective medical opinion, if possible from the mental health clinician who conducted the February 2008 and September 2009 VA examinations, as to the severity of the Veteran's PTSD for the period from September 2007 to August 2009, and the time at which the Veteran became unable to secure or follow a substantially gainful occupation due to service-connected PTSD. See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all of his mental health treatment providers for the period from September 2007 to August 2009.




After obtaining any appropriate authorizations for release of medical information, the RO must obtain all relevant records of treatment for the period from September 2007 to August 2009 that have not been previously obtained from each health care provider the identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

If the SSA records are provided on a computer disc the RO/AMC must print out the records and associate the printed records with the claims file.

3. Once all available medical records have been received and associated with the claims file, arrange to obtain a retrospective medical opinion from a metal health clinician, if possible from the clinician who conducted VA examinations in February 2008 and September 2009. 

The purpose of the retrospective medical opinion is to determine the severity of the Veteran's PTSD for the period from September 21, 2007, to August 31, 2009, to include an opinion as to the time frame during which the Veteran became unable to secure or follow a substantially gainful occupation.
 
The following considerations will govern the medical opinion:
   
(a) The claims file and a copy of this remand will be made available to the mental health clinician, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed necessary by the mental health clinician in order to provide the requested findings, the Veteran must be scheduled for another VA examination. All indicated tests and studies must be performed. 

(c) The reviewing mental health clinician must discuss the nature and severity of the Veteran's symptoms for the period from September 21, 2007, to August 31, 2009, to include the time frames of any worsening reflected in the medical records and examination records.

(d) The mental health clinician must provide Global Assessment of Functioning (GAF) scores, as appropriate, for the period from September 2007 to August 2009, with a full rationale for the GAF score(s) assigned. 

(e) The mental health clinician must provide an opinion as to the impact of the Veteran's PTSD on his social and occupational functioning for the period from September 2007 to August 2009.

(f) The mental health clinician must provide an opinion as to the impact of the Veteran's PTSD on his ordinary activities of daily life for the period from September 2007 to August 2009.

(g) The mental health clinician must provide an opinion as to when the Veteran became unable to secure or follow a substantially gainful occupation due to PTSD, with a full rationale for his or her finding.

(h) The mental health clinician must provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(i) In all conclusions, the mental health clinician must identify and explain the medical basis or bases, with identification of the evidence of record. 

4. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

